Citation Nr: 1630446	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disorder.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Board remanded the instant matters in May 2011 and October 2013 so that the Veteran could be afforded a hearing before a Veterans Law Judge (VLJ) pursuant to his September 2010 request.  In August 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned VLJ.  A transcript of the hearing has been associated with the record.  As the hearing has been held in accordance with the Veteran's request, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Following the hearing and a review of the record, it was determined that further medical inquiry was necessary to decide the claim.  As such, the Board sought an Independent Medical Expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2014), which was completed in March 2016.  In the same month, the opinion was forwarded to the Veteran and his representative for review and an opportunity to respond, and documentary responses were received in March 2016 (Informal Hearing Presentation), April 2016 (Medical Opinion Response Form), and May 2016 (additional medical evidence).  

At the August 2015 hearing, the Veteran submitted additional evidence in support of the claims addressed herein and expressly waived AOJ consideration of such evidence and other evidence associated with the record after the July 2010 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Similarly, additional evidence was submitted in May 2016 and the Veteran's representative expressly waived AOJ consideration of such evidence.  Id.  Therefore, the Board may properly consider all of the newly received evidence.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1.  An additional disability of the lumbar spine did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

2.  An additional disability of the cervical spine did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

3.  An additional disability of the bilateral knees did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

3.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral knee disorder are not met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to the initial September 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.

However, the Veteran was not provided with notice pursuant to Dingess/Hartman, supra.  Despite the inadequate notice provided to the Veteran on this element, the Board finds no prejudice to him in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, any questions as to the appropriate disability rating or effective date to be assigned are moot.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records and records from the Social Security Administration have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded a VA examination as relevant to his claims in September 2008.  Additionally, as noted in the Introduction section above, the Board also obtained an IME opinion in March 2016 in order to adjudicate the Veteran's claims.  

Regarding the adequacy of the IME opinion, the Board notes that in a March 2016 brief the Veteran's representative claimed that the physician had not discussed the Veteran's bilateral knee disorder in as much detail as he discussed the Veteran's spine disorders.  Nevertheless, the Board notes that a review of the March 2016 IME opinion indicates that the examiner did fully discuss the medical history of all three of the Veteran's claims and that the opinion provided does address arthritis generally in addition to conditions of the spine.  In fact, the physician who offered the IME opinion provided an analysis and rationale based on his detailed review of the records as they relate to all three issues on appeal.  Moreover, the physician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the physician in March 2016 is sufficient to assist VA in deciding the claim.

Additionally, pursuant to the May 2011 and October 2013 remands, in August 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2015 hearing, the undersigned VLJ noted the issues on appeal.  Furthermore, the elements of a claim pursuant to the provisions of 38 U.S.C.A. § 1151 were discussed, to include the need for evidence of an additional disability that was a result of negligence, lack of proper care, etc., on the part of VA, or an event not reasonably foreseeable.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary in the form of an IME opinion.  Furthermore, there is no indication that there is any outstanding evidence that may have been overlooked such that remand would be required.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2011 and October 2013 remand directives by providing the Veteran with a Board hearing, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

At the August 2015 hearing and documents of record, the Veteran contended that VA failed to timely and properly diagnose and treat his back, neck, and bilateral knee disorders, leading to worsening of each disorder.  Specifically, he contends that VA failed to perform proper testing such as X-rays and magnetic resonance imaging (MRI) scans when he first began receiving treatment for his disorders and that VA did not timely refer him to a neurosurgeon or other specialist for treatment.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In Viegas v. Shinseki, the Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); 
§ 1151(a)(1)(A), (a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA treatment records show that, since the onset of his spinal disabilities in 1988 following a workplace injury, the Veteran was examined and treated on many occasions for back, neck, and knee complaints.  Numerous imaging studies were provided in conjunction with his VA treatment including:  MRI imaging and x-rays performed in June 1989 that revealed degenerative changes to the lumbar spine; a bone scan also performed in June 1989 that revealed normal bones; lumbar and thoracic spine x-rays in October 1992 that revealed no significant abnormalities; cervical spine x-rays in May 1994 that revealed mild degenerative arthritis; lumbar x-rays in March 2005 that revealed mild degenerative changes with preserved disc spacing; and knee x-rays in March 2005 that revealed degenerative skeletal changes with osteophytes and degenerative joint disease.  Over the years his symptoms were treated with physical therapy, pain medication, and steroid injections.  It is the Veteran's contention that, while these studies only revealed arthritic changes, he had more severe disabilities that were not diagnosed by VA.

Specifically, the Veteran reports that in March 2007 he sought outside treatment from Dr. T.B. who ordered MRI studies.  The March 2007 lumbar MRI study revealed pronounced circumferential disc bulging, chronic herniation of L5-S1 with compromise of the canal and both lateral recesses and foramina.  An April 2007 cervical MRI study that was also ordered by Dr. T.B. revealed severe spinal stenosis and cord compression.  Based on these studies, the Veteran was referred to a private neurosurgeon, Dr. R.A., and eventually underwent a lumbar spine surgery in June 2008.  He reported at the August 2015 Board hearing that Dr. R.A. advised him that the surgery would not have been necessary if intervention had occurred sooner; however, there is no documentation to this effect.

Notably, VA knee x-rays in June 2007 revealed normal knees; VA lumbar x-rays in June 2007 revealed degenerative disc disease with changes at the L5-S1 level; VA cervical x-rays in June 2007 revealed minimal degenerative changes; a VA cervical MRI study from July 2007 revealed multilevel degenerative joint disease; a VA lumbar MRI study from July 2007 revealed stenosis; and a July 2007 VA electromyography (EMG) study revealed no lumbar or cervical radiculopathy.  Available records indicate that, while VA attempted to arrange a surgical repair of the Veteran's spine, his pronounced smoking habit apparently interfered with the planned VA surgery.

In September 2008, the Veteran was afforded a VA examination.  The examiner diagnosed chronic cervical spine strain with multilevel cervical degenerative disc disease, status-post L5-S1 laminectomy and diskectomy, and bilateral early, very minimal, patellofemoral chondromalacia.  The examiner opined that there was no carelessness, negligence, lack of proper skill, error in judgment or similar incident of fault on the part of VA and that VA treatment did not result in any additional disability or disability resulting from fault on the part of VA.  In support thereof, the examiner noted that the Veteran was worked-up properly, was offered surgical interventions, was conservatively treated, and was provided with appropriate imaging studies.

Thereafter, in December 2015, the Board found that the September 2008 opinion, alone, was insufficient to decide the claims and requested an IME opinion from an orthopedic spine surgeon or neurosurgeon.  Consequently, in March 2016, a physician and associate professor in adult spine surgery at a university medical school noted a review of the record, which included the VA and private medical records, as well as the Veteran's and his spouse's lay statements and hearing testimony.  The physician was asked whether the Veteran incurred any additional disability to the lumbar spine, cervical spine, and/or bilateral knees as a result of his VA treatment, to include as due to the lack of proper treatment and/or diagnosis.  The physician provided the following assessment:

In my medical opinion, no.  The Veteran has degenerative processes in his neck, back and knees.  It is not uncommon over time for stenosis to slowly worsen and oftentimes in my personal spine practice we watch these conditions for years and years before considering any additional treatment.  These conditions always slowly worsen over time in terms of imaging.  The most likely significant factor for his worsening is the natural history of the condition as well as his significant smoking history[,] which leads to increased arthritis and degenerative changes in the spine.  To say that significant stenosis years later was caused by negligence prior is most likely an inaccurate statement.  Oftentimes at different courses throughout someone's life the imaging will show different severities of stenosis.  Additionally, someone can certainly have severe stenosis and get that treated and still do quite well and if someone has more mild stenosis years earlier that would usually not be treated surgically.

In summary, the physician found that it was less likely than not that the Veteran's back, neck, or bilateral knee disorders sustained an additional disability or increase in severity as a result of VA care that was adequate and appropriate.  In fact, the physician actually suggested that any worsening in the disorders may be due to the Veteran's smoking habit.

The Board accords great probative weight to the March 2016 IME opinion, which is the only competent etiology opinion of record, as it is predicated on a thorough review of the record, which includes medical records concerning the treatment in question and the Veteran's and his spouse's statements, in which his contentions are fully articulated.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records received. Moreover, the clinician offered a clear conclusion with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Veteran was provided a copy of the physician's evaluation and responded by submitting updated treatment records noting his continued back, neck, and knee disorders.  However, no contrary medical opinion has been identified or submitted.

The Board finds that compensation under 38 U.S.C.A. § 1151 for lumbar spine, cervical spine, and bilateral knee disorders is not warranted because the VA care provided to the Veteran over a course of many decades did not result in an additional disability or an increase in severity of existing disorders.  

The Board acknowledges the Veteran's sincerely held belief that, had VA ordered MRI studies earlier, his disorders could have been treated earlier and/or would not have required surgical intervention at all.  However, the record does not demonstrate that he possesses any clinical or diagnostic medical knowledge or skills.  Although the Veteran, as a lay person, may report on his observable symptoms and discomfort and the nature of the treatment he received in the past for his existing disorders, an assessment of the severity and proper treatment for his symptoms is a complex, medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, his own assessment of the severity of the symptoms, the need for MRI studies, and the required course of treatment are not competent as such are complex medical questions and his statements in this regard are non-probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Therefore, the Board places greatest probative weight on the thorough analysis by the IME from a private university.  The physician considered the Veteran's contentions and accurately summarized the medical history.  The physician's assessment of the symptoms and their severity is consistent with the available medical records.  The physician explained that the standard of care was appropriate and the record does not contain any opinion from a medical professional indicating that VA care caused the Veteran to incur an additional disability or increased an existing disability as a result of improper care.  Indeed, there is a medical opinion to the contrary.

As the most probative evidence of record shows that the Veteran did not incur additional disabilities or an increase in the severity of existing disabilities as a result of proper and appropriate VA treatment, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a cervical spine disorder is denied.

Compensation under 38 U.S.C.A. § 1151 for a bilateral knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


